DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to After-Final Amendment and After-Final Consideration Program Request filed on 02/23/2021.
As the After-Final Amendment is entered, claims 1, 3, 10, 12 and 19 have been canceled, claims 2, 11 and 20 have been canceled, and new claim 21 has been added.  Currently, claims 1, 3-10, 12-19 and 21 are pending.

Remarks

In response to the filing of the after-final consideration program request on 2/23/2021, the after-final amendment is considered under After Final Consideration pilot program and further search is performed.

Applicant’s arguments, see Remarks, pages 10-12, filed 2/23/2021, with respect to currently amended independent claim 1 and similarly applied to other independent claims 10 and 19 have been fully considered and are persuasive.  In addition, in view of further search and consideration, the prior art rejection of claims 1, 3-10, 12-19 and 21 has been withdrawn. 

Claims 1, 3-10, 12-19 and 21 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164